DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14 and 16-17are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (U.S. 3,855,431).
	Regarding claim 1, Stewart (hereinafter, Ref~431) discloses (please see Figures 1-3 and related text for details) a bi-directional amplifier (BDA) comprising: 
a first pair of amplifier transistors (A1 of Fig. 1 inherently used/required at least said first/input pair); and 
a second pair of amplifier transistors (A2 of Fig. 1 inherently used/requied at least said second/input pair), wherein the first pair of amplifier transistors are cross-coupled with the second pair of amplifier transistors as seen/expected, and wherein the first pair of amplifier transistors and the second pair of amplifier transistors each comprise a differential common-emitter (CE) pair or a differential common-source (CS) pair as obviously expected, since said CE or CS would be considered as standard and/or well-known and/or widely-used in in the field depending on custom specifications of an intended system/application, meeting claim 1.  
expressly suggest the BDA of claim 1, further comprising a plurality of blocking capacitors to decouple the collector and the base biases, or the drain and gate biases, of the first pair of amplifier transistors and the second pair of amplifier transistors. However it would have been obvious to employ said capacitors along signal path as needed especially at the input/gate terminals of transistor device in order to at least provide DC isolation as well-known/widely-used in the field, meeting claim 2. 
Regarding claim 3, Ref~431 discloses the BDA of claim 1, further comprising two input/output baluns (T1/T2 of Fig. 1), wherein a common voltage bias (VDD or the like) is applied to the collectors of each of the differential CE pairs or to the drains of the differential CS pairs, and wherein the two input/output baluns enable single-ended measurement and characterization as obviously expected depending on custom specifications of an intended system/application, meeting claim 3.  
Regarding claim 4, Ref~431 does not expressly suggest “wherein the first pair of amplifier transistors and the second pair of amplifier transistors are configured to provide a direction of operation when one differential CE or CS pair is turned on and the other differential CE pair or CS pair is turned off”. However these are normal design parameters/features in the field, and it would have been obvious to configure in the same manner as claimed depending on custom specifications. In addition, Ref~431 teaches that there are means biasing said circuits to provide the unidirectional bias as broadly mentioned in col. 6, between lines 1-5, thus obviating the claimed feature, meeting claim 4.  
Regarding claim 6, Ref~431 discloses the BDA of claim 1, wherein the performance of the first pair of amplifier transistors when ON is enhanced by the second pair of amplifier meeting claim 6.  
	Regarding claim 8, Ref~431 discloses the BDA of claim 1, wherein the BDA is switchless as seen/expected, meeting claim 8.  
	Regarding claim 9, Ref~431 discloses the BDA of claim 1, wherein the BDA is a switchless differential BDA as seen/expected, meeting claim 9.  
	Regarding claim 10, Ref~431 discloses the BDA of claim 1, wherein each differential CE pair or differential CS pair comprises transistors of equal sizes as obviously expected depending on custom specifications, meeting claim 10.  
	Regarding claim 11, Ref~431 discloses the BDA of claim 1, wherein each differential CE pair or differential CS pair comprises transistors of different sizes as obviously expected depending on custom specification of an intended system, meeting claim 11.  
As to claims 12-14, these claims are merely the method and/or means to operate the circuit having structure recited in claims 1-4, 6 and 8-11. Since Ref~431 teaches the structure, the method and means to operate such a circuit is inherently disclosed, meeting claims 12-14.
	Regarding claim 16, the circuit of Ref~431 is configured in the same manner compared to the claimed one, thus it would be capable of being used for RF application, meeting claim 16. 
	Regarding claim 17, Ref~431 supports the claimed “wherein positive RF signal power flows in to the base of a transistor of one of the two differential pairs of transistors through a decoupling capacitor, and an inverted and amplified signal exits the collector of the transistor and reaches a negative output terminal of the BDA” as obviously expected assuming the generic amplifier A1 would be replaced with a typical differential common-source pair in order to use the invention, meeting claim 17.  

Allowable Subject Matter
s 5, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843